DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration and Application Data Sheet
Applicant is invited to verify the spelling of the inventor’s name. The oath/declaration filed 1/8/2020 and executed on 5/5/2015 indicates “Claire Rosaleen Galloway McLean” while the Application Data Sheet (ADS) filed on 1/8/2020 indicates a “Claire Rosaleen Galloway McClean”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10 of U.S. Patent No. 10,549,219. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘219 in claims 1, 10 provides a frame having a perimeter structure which necessarily provides a top, bottom, and inner wall (see also claims 1/10 
Regarding claim 2, ‘219 claim 1 further provides the support members have sides that taper, thus providing necessarily an increasing thickness in a direction.
Regarding claim 4, ‘219 claim 10 further provides the inner wall has a tapered portion.
Regarding claim 11, ‘219 claim 1 provides a frame with a perimeter structure, support member with flat/planar side, the sides tapering. ‘219 further provides a segment (‘219 claim 1) to position within the region formed by the perimeter structure and support members, the segment including a segment perimeter frame and a rib (‘219 claim 3, ‘219 claim 2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Souter (USP 5,137,622).

    PNG
    media_image1.png
    326
    910
    media_image1.png
    Greyscale

Regarding claim 1, Souter provides in figures 1-3 a screen assembly (title/abstract) including a frame (10) comprising a perimeter structure (12) having a top, a bottom, and an inner wall (see annotated figure, note that for claim interpretation, the bottom is in the direction towards the top of the page and the top is towards the bottom of the page); a support member (14) coupled to or integral with the inner wall (see also 
Regarding claim 2, Souter further provides the first and second sides taper such that a thickness of the support member increases from top to bottom (see figures 2-3).
Regarding claim 3, Souter further provides the support member (14) has a substantially triangular cross sectional shape and wherein the sides are substantially flat (see annotated figure; sides are substantially flat, i.e. they are smooth surfaces).

    PNG
    media_image2.png
    261
    447
    media_image2.png
    Greyscale

Regarding claim 4, Souter further provides the inner wall comprises a tapered portion (see portion from the top having a first thickness, from the top until a line taken from the vertical wall of 40; note annotated figure from claim 1 discussion and extending through and including lip 28 which provides a second thickness.
Regarding claims 5-7, Souter further provides the inner wall further comprises a lip portion and a flat portion, wherein the lip portion (annotated figure) and the flat 

    PNG
    media_image3.png
    245
    401
    media_image3.png
    Greyscale

Regarding claim 8, Souter further provides the lip is coplanar with the bottom along a vertical plane (see figures 2-3).
Regarding claims 9-10, Souter further provides secure and support sides, secure side longer than support side and wherein the support side does not perform securement (annotated figure).

    PNG
    media_image4.png
    240
    402
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 16-20 are allowed.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if the obvious type double patenting rejection set forth above were overcome by amendment or timely filed terminal disclaimer.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 11 and 16, Souter is the closest art of record. Souter provides the support member (14); however, this support member fails to provide the requirement that the entirety of the sides of the support member are flat and tapered. Further with respect to claims 11 and 16, Souter fails to provide the rib. Additionally, Souter with respect to claim 16 fails to provide a groove receiving the mesh in the segment perimeter frame.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pennington (USP 3,565,251) is highly relevant to at least instant claim 1. Pennington provides a frame (10) having a perimeter structure (formed of side walls 26 and 28) and a triangular cross section support member having 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID C MELLON/           Primary Examiner, Art Unit 1796